Citation Nr: 1428352	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease based upon limitation of motion prior to June 21, 2011.  

2.  Entitlement to an disability evaluation in excess of 20 percent for limitation of extension of the right knee from June 21, 2011.  

3.  Entitlement to an initial compensable disability rating for right knee degenerative joint disease based upon instability/subluxation prior to June 21, 2011, and in excess of 10 percent, to include valgus instability, from June 21, 2011. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1974 to January 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, granted service connection for right knee degenerative joint disease and assigned a 10 percent evaluation effective February 3, 2009.

In a subsequent December 2011 rating decision, the RO granted a separate 10 percent evaluation for right knee valgus instability effective June 21, 2011. 

The Veteran testified at a June 2012 Board personal hearing in Newark, New Jersey (Travel Board).  The hearing transcript has been associated with the claims file.

This matter was remanded by the Board in April 2013 and again in December 2013 for further development, to include performing a VA examination to determine the severity of the Veteran's service-connected right knee disorder.  

In a March 2014 rating determination, the Appeals Management Center (AMC), granted service connection for limitation of extension of the right knee and assigned a 20 percent disability evaluation effective June 21, 2011.  

The AMC also continued the denial of entitlement to an initial disability rating (evaluation) in excess of 10 percent for right knee degenerative joint disease; entitlement to an initial compensable disability rating (evaluation) for right knee valgus instability prior to June 21, 2011; and entitlement to an evaluation in excess of 10 percent from June 21, 2011, for right knee valgus instability.

The Board has reviewed the Veteran's file on the "Virtual VA" system.


FINDINGS OF FACT

1.  Prior to June 21, 2011, the Veteran, even taking into account functional limitation, consistently demonstrated full extension and limitation of flexion to no less than 60 degrees for the right knee.

2.  For the time period from June 21, 2011, the Veteran, even taking into account functional limitation, consistently demonstrated extension limited to no more than 15 degrees and limitation of flexion to no less than 60 degrees for the right knee.

3.  Prior to June 21, 2011, there were no objective findings of subluxation or lateral instability of the right knee. 

3.  No more than mild subluxation/lateral instability of the right knee has been shown since June 21, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee based upon limitation of motion were not met prior to June 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  The criteria for a disability rating of 20 percent, and no more, for right knee degenerative joint disease based upon limitation of extension have been met from June 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Codes 5261 (2013).

3.  The criteria for a separate compensable disability evaluation for right knee degenerative joint disease based upon limitation of flexion have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Codes 5260 (2013).

4.  The criteria for a separate compensable disability evaluation for right knee arthritis based upon subluxation/lateral instability were not met prior to June 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2013).

5.  The criteria for a rating in excess of 10 percent for right knee arthritis, also classified as right valgus instability, based upon subluxation/lateral instability have been met from June 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1) , 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded several VA examinations relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination results to be sufficient.  Thus, the Board finds that further examinations are not necessary regarding these issues. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Right Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel subsequently held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In January 2009, the Veteran filed a claim for service connection for a right knee disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2009.  The Veteran reported that his right knee pain had worsened over time.  The pain was intermittent and he described it being on average as 8-9/10.  He stated that the pain was aggravated by the weather and with walking.  The Veteran also noted experiencing swelling of the right knee at times.  The Veteran further reported that his right knee clicked and buckled at times.  He denied any locking.  At times, he used a knee brace.  He indicated that he had been out on county-assisted disability.  He did not use any other assistive devices.  The Veteran did not report additional limitation following repetitive use or during flare-ups.  The Veteran had not had any incapacitating episodes during the past 12 months. 

Physical examination revealed a well-healed surgical scar measuring approximately 4 cm x .5 cm.  There was no tenderness to palpation of the scar.  The scar was intact and superficial and there was no inflammation, edema or keloid formation around the scar.  The surface contour was not elevated or depressed on palpation.  There was no abnormal texture of the skin.  There was mild scar hypopigmentation.  Range of motion was from 0 to 105 degrees with pain at the end of range of motion.  There was no additional limitation after repetitive motion.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer, Lachman and McMurray tests were all negative.  There was moderate joint effusion.  Tenderness to palpation was noted over both medial and lateral joint lines, worse on the medial side.  The gait was slightly deviated to the right side without assistive devices.  X-rays revealed severe tri-compartmental degenerative changes of the right knee most prominent in the medial tibiofemoral and patellofemoral joints.  The examiner rendered a diagnosis of right knee severe degenerative joint disease.  

At the time of an August 2010 outpatient visit, the Veteran was noted to have right knee mild swelling and limited range of motion.  Medial tenderness was reported.  The Veteran was afforded an additional VA examination in June 2011.  At the time of the examination, the Veteran was noted to use a straight cane and a sleeve.  The Veteran was noted to have had x-rays performed in May 2011 which revealed progressive arthritic changes.  He had been on disability for his medical conditions for the past 4 years.  

Physical examination revealed he had a slow antalgic gait and used a straight cane.  There was positive medial and lateral joint line tenderness.  McMurray sign was negative.  The Veteran lacked approximately 15 degrees of extension.  Flexion was to 110 degrees.  He complained of pain throughout.  There were no objective signs of pain.  No guarding of motion was noted.  Instability with varus stressing was present.  There was no instability with anterior, posterior, or varus stressing.  Motor strength was 5-/5 with knee flexion and extension secondary to pain.  Patellar grind test was positive.  There was no increased warmth or edema.  There was also no atrophy.  Repetitive motion showed no additional limitation of function due to pain, fatigue, or lack of endurance.  It was the examiner's assessment that the Veteran had right knee degenerative joint disease, unstable right knee, and valgus instability of the right knee.  

At the time of a July 2011 physical therapy consult, the Veteran was noted to be using a single point cane and a knee brace.  In February 2012, the Veteran was seen with complaints of right knee problems.  Swelling was noted but there was no erythema.  The Veteran had crepitation with ranges of motion.  

At his June 2012 hearing, the Veteran testified as to having continuous pain in his right knee and of having been recently injected in his right knee to ease the pain.  The Veteran stated that he had been told that he had to have his knee replaced.  The Veteran reported that he had been having instability in his right knee for quite a few years.  He testified that his lateral movement was bad and that his knee would buckle if he moved too quickly.  He stated that this had been going on for the past year.  He also indicated that his physician had told him to walk 20 minutes per day.  The Veteran reported that he had the instability throughout the appeal period.  The Veteran indicated that he used the knee brace and cane almost all the time.  He stated that he did not use the stairs.  The Veteran reported that his knee would swell up sometimes.  

SSA records obtained in conjunction with the claim reveal that the Veteran was awarded Social Security Disability benefits based upon numerous medical problems with no reference to the right knee in the determination award. 

Treatment records obtained following the hearing reveal that in March 2012, the Veteran was seen with right knee pain which was progressive and was aggravated by walking, standing, and cold and damp weather.  It was alleviated by rest and the use of medication.  The Veteran was noted to have occasional episodes of right knee giving way/instability.  He was also noted to have occasional episodes of right knee locking.  The Veteran was noted to have had some past therapy and to have received an injection approximately a year ago which gave relief for a while.  

In September 2012, the Veteran received an injection in his right knee for pain.  The Veteran reported having 5/10 pain in his leg at that time.  Physical examination revealed that the Veteran had a mild valgus deformity, trace effusion, and 5-/5 muscle strength,  There was no excessive warmth/erythema, and no anterior, posterior, varus or valgus laxity.  

In April and May 2013, the Veteran received additional right knee injections for pain.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in March 2014.  At the time of the examination, the Veteran reported that over the years his knee pain had become worse.  The Veteran complained of some buckling and instability.  He indicated that it interfered with his daily activities in that it limited his ability to walk and play sports.  There was also pain with bending and squatting,  The Veteran stated that it did not interfere with his job.  The Veteran reported that he did not have any flare-ups.  

Range of motion testing revealed flexion to 105 degrees, with pain beginning at 90 degrees, and extension was limited to 15 degrees with no objective evidence of painful motion.  Repetitive motion testing revealed no further limitations.  Muscle strength testing was 5/5 for right knee extension and flexion.  Anterior and posterior instability were normal while medial-lateral instability was 1+.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran was noted to use a brace and cane on a regular basis.  X-rays revealed progressive degenerative arthritic changes in the right knee joint with joint fluid.  

The examiner indicated that the Veteran could not perform physical labor as a result of his left knee.  As to the right knee, the examiner indicated that when there was a flare-up along with repetitive motion or frequent use, there was no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance.  


Entitlement to an Evaluation in Excess of 10 Percent For Right Knee Degenerative Joint Disease Based Upon Limitation of Motion Prior to June 21, 2011

As it relates to the right knee, in order to warrant an evaluation in excess of 10 percent for arthritis prior to June 21, 2011, compensable limitation of motion had to be demonstrated.  However, in the present case, the Veteran was shown to have full extension (that is extension to 0 degrees) prior to June 21, 2011.  With regard to limitation of flexion, the flexion of the Veteran's right knee was not shown to be limited to 60 degrees or less.  As such, the weight of the evidence does not demonstrate that a compensable rating is warranted under 5261 for limitation of extension or under 5260 for limitation of flexion.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40 , 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination reports and records did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent was not warranted based on limitation of motion of the right knee prior to June 21, 2011. 


Entitlement to an Evaluation in Excess of 20 Percent For Limitation of Extension of the Right Knee from June 21, 2011

Meeting the criteria for the next higher schedular evaluation for the right knee requires limitation of extension to 20 degrees or greater.  From June 21, 2011, limitation of motion has revealed flexion to 105 degrees, with pain beginning at 90 degrees, and extension limited to no more than 15 degrees, even with repetitive motion.  Therefore the weight of the evidence does not demonstrate that a higher evaluation is warranted.

The Board finds that the Veteran's right knee disability based upon limitation of motion does not approximate the criteria for the next higher evaluation even with consideration of functional loss due to pain on repetitive motion testing. 38 C.F.R. §§ 4.40 , 4.45; DeLuca at 206-207.  Although, the Veteran's major functional impact was due to pain; the Veteran's pain has already been considered in granting the assigned disability evaluations.  In order to meet the next higher schedular evaluation criteria for right knee degenerative joint disease based upon limitation of motion, limitation of extension to 20 degrees or greater, or limitation of flexion to 45 degrees must be demonstrated.  Such is not the case here.  


Compensable Disability Evaluation for Right Knee Arthritis/Right Knee Valgus Instability Based Upon Subluxation/Lateral Instability Prior to June 21, 2011 and in Excess of 10 Percent from June 21, 2011

The Board finds that the evidence of record weighs against a finding of slight right knee impairment, as rated based on lateral instability or recurrent subluxation, that would support a separate compensable disability rating under Diagnostic Code 5257 prior to June 21, 2011.  Prior to the June 21, 2011 VA examination, the Veteran was not shown to have either instability or subluxation on objective testing.  At the time of the time of the April 2009 VA examination, anterior drawer, Lachman and McMurray tests were all negative.  VA treatment records prior to this time also did not contain objective findings of instability. 

Thus, while the Board has considered the Veteran's subjective reports, the weight of the lay and medical evidence prior to June 21, 2001 does not demonstrate instability or subluxation and therefore a compensable disability evaluation under 5257 for the left knee prior to June 21, 2011 is not warranted.  In this case the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The criteria for a 10 percent disability evaluation for lateral instability under DC 5257 were met as of June 21, 2011.  At that time, the Veteran was noted to have instability with valgus stressing but no instability was found on anterior, posterior, or varus stressing.   

An evaluation in excess of 10 percent under Diagnostic Code 5257 subsequent to this time, requiring moderate instability or subluxation, has not been demonstrated.  At the time of the Veteran's most recent VA examination, performed in March 2014, anterior and posterior instability were normal while medial-lateral instability was only 1+.  There was also no evidence of recurrent patellar subluxation/dislocation.  Moreover, the examiner indicated that the Veteran only complained of some buckling and instability.  The Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms related to instability or subluxation on or after June 21, 2011 and that the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board notes that the Veteran has expressed his opinion that the symptomatology associated with the instability warrants a higher evaluation and observes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person, such as the Veteran, lacks the medical training and expertise to be able to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Next, the Board finds the competent evidence of record does not indicate the presence of ankylosis, impairment of the tibia or fibula, or genu recurvatum of the left knee; therefore, award of an increased or separate rating under the relevant diagnostic codes for these disabilities is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5262-63.  Additionally, while the Veteran reported occasional episodes of right knee locking in March 2012, the weight of the lay and medical evidence does not demonstrate effusion or locking of the left knee due to dislocation of the semilunar cartilage of the knee; therefore, an increased or separate rating under Diagnostic Code 5258 is not warranted.  See 38 C.F.R. § 4.71a


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected right knee disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, weight of the evidence shows none to no more than slight instability, which corresponds to the schedular criteria for the noncompensable and 10 percent evaluations for the right knee under Diagnostic Code 5257.  Additionally, the Veteran's complaints of pain with limitation of motion directly correspond to the schedular criteria relating to limitation of motion (which also incorporates various orthopedic factors that limit motion or function such as pain). See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.  In comparing the Veteran's disability level and symptomatology of the knee disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, is therefore, adequate.  In the absence of exceptional factors associated with the right knee, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 10 percent for right knee degenerative joint disease based upon limitation of motion prior to June 21, 2011, is denied.  

An evaluation in excess of 20 percent for limitation of extension of the right knee from June 21, 2011, is denied.

A compensable disability rating for right knee degenerative joint disease based upon instability/subluxation prior to June 21, 2011, is denied.  

An evaluation in excess of 10 percent for right knee degenerative joint disease, based upon instability/subluxation, to include right knee valgus instability, from June 21, 2011, is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


